Exhibit 10.1

 



 

 

 

 

FIRST AMENDMENT

TO

EQUITY INTEREST PURCHASE AGREEMENT

 

By and among

 

ANGELL ENERGY, LLC, as BUYER

 

And

 

KRIEGER ENTERPRISES, LLC a wholly owned subsidiary of

ASPIRITY HOLDINGS, LLC,

FKA TWIN CITIES POWER HOLDINGS, LLC (the “SELLER”)

 

 

September 2, 2015 – Execution Date

September 1, 2015 – Effective Date

 



 

 

First Amendment to Equity Interest Purchase Agreement

This First Amendment to that Equity Interest Purchase Agreement (the “First
Amendment”) effective as of September 1, 2015 (the “Effective Date”) is by and
among Krieger Enterprises, LLC, a Minnesota Limited Liability Company and wholly
owned subsidiary of Aspirity Holdings LLC, a Minnesota Limited Liability Company
formerly known as Twin Cities Power Holdings, LLC (the “SELLER”) and Angell
Energy, LLC, a Texas Limited Liability Company (the “BUYER”). The SELLER and
BUYER are jointly referred to as the Parties (“PARTIES”).

A. WHEREAS, the Parties entered into an Equity Interest Purchase Agreement dated
June 1st, 2015 (the “Purchase Agreement”) pursuant to which the SELLER sold the
BUYER 100% of the Equity Interests of Twin Cities Power, LLC (“TCP”) and Summit
Energy, LLC (“Summit”); and

B. WHEREAS, BUYER no longer desires to sublease the Lakeville office of TCP, nor
to employ its associated personnel or use the equipment located therein (the
“Lakeville office”); and

C. WHEREAS, SELLER has agreed to cancel the sublease and to re-employ such
associated personnel and, in connection therewith, to reduce the purchase price;

D. WHEREAS, the Parties have agreed to modify and amend the Purchase Agreement
and associated Secured Promissory Note to reflect such agreement;

NOW, THEREFORE, in consideration of the premises, the respective covenants and
commitments of the Parties set forth herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:

1.Closing. The closing of this First Amendment (the "Amendment Closing'') shall
take place at 10:00 a.m. local time at the offices of Aspirity Holdings, LLC,
16233 Kenyon Avenue, Suite 210, Lakeville, Minnesota, 55044 on the date first
written above, or at such other time and place as the Parties mutually agree in
writing (including executing the Closing documents remotely via PDF or
facsimile). Such date is herein referred to as the "Amendment Closing Date."

2.Purchase Price. The purchase price (the "Purchase Price") for the Equity
Interests will be Fifteen Million and No/100 Dollars ($15,000,000).

1

 

 

3.Payment of Purchase Price. The Purchase Price will be paid by delivery by
BUYER to SELLER of $500,000 in cash (paid on August 5, 2015) and an Amended and
Restated Secured Promissory Note in the principal amount of $15,024,573.00 in
the form attached hereto as Exhibit A (the "Note"). The Note shall be repaid in
accordance with the amortization schedule attached to the Note (the
“Amortization Schedule”). Among other things, the Note shall provide for:

(a)An annual interest rate of 6.00%;

(b)An initial payment of $1,142,100.13, consisting of $304,253.65 of interest
and $837,846.48 of principal on September 1, 2015; and

(c)15 equal quarterly payments of $1,063,215.08, each consisting of varying
amounts of principal and interest and due on the first day of each of December,
March, June and September beginning on December 1, 2015, calculated based on a 4
year amortization period.

4.COBRA. SELLER shall provide COBRA coverage to each of TCP's and Summit's
employees until BUYER sets up its own employee benefit plans. BUYER shall
reimburse SELLER for such costs.

5.Bonuses. Bonuses for the employees BUYER acquired as part of the acquisition
shall be paid on the dates set forth in each employee's employment agreement,
but shall be pro-rated based on the amount of bonus owed prior to and subsequent
to June 1, 2015. Amounts owed, if any, prior to June 1, 2015 will be the
obligation of the SELLER. As part of this First Amendment, any bonus owed to the
Lakeville employees will be the obligation of the BUYER for the period that they
were employed by BUYER (June, July, and August 2015), and will be paid on the
dates set forth in each employee’s employment agreement.

6.Expense reimbursement. In the event, BUYER pays for an expense associated with
the Lakeville office, BUYER shall promptly notify SELLER and SELLER will
promptly reimburse BUYER for such payment.

7.FERC. Section 4.3 of the Purchase Agreement is hereby amended by adding the
following sentence to the end of such Section: "BUYER covenants and agrees that
it shall be solely responsible for disgorgement payments and penalties under
said Stipulation and Consent Agreement and shall indemnify and hold SELLER and
its affiliates harmless from any payments SELLER or any affiliate is required by
FERC to make with respect to such disgorgement payments and penalties."

8.All other terms and conditions in the Purchase Agreement shall remain in full
force and effect but for the modifications and changes set forth in this First
Amendment.

2

 

 

IN WITNESS WHEREOF, SELLER and BUYER have executed this Agreement by their
respective duly authorized representatives as of the date set forth in the first
paragraph.



BUYER: SELLER:     ANGELL ENERGY, LLC KRIEGER ENTERPRISES, LLC         By: /s/
Michael C. Angell______ By: /s/ Timothy S. Krieger     Name: Michael C. Angell
Name: Timothy S. Krieger     Its: Chief Executive Officer Its: Chief Executive
Officer



 

 

 

 

 

 

 



3

